PER CURIAM.
This is an appeal from an order of the circuit court adjudicating two of appellant’s minor children dependents. The sole issue which warrants summary discussion pertains to appellant’s contention that the court erred in denying her motion to suppress photographs which were seized during a search conducted pursuant to a search warrant for a handgun. The basis of that denial was the court’s conclusion that Florida’s constitutionally embodied exclusionary rule does not apply in dependency proceedings. Although we recognize that the issue raised is one of first impression, it need not be resolved herein because we find that the search of which appellant complains was not an unreasonable one requiring invocation of the rule, if applicable. Accordingly, the order is affirmed.
McCORD, BOOTH and WENTWORTH, JJ., concur.